DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2020, 7/28/2021, and 8/24/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 8/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (see item 1 in section Non-Patent literature documents).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 7/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (see 

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
In claim(s) 7, line 5+, “the cooling gas”, was recited perhaps - - [[the]]a cooling gas - - was meant.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1- 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim(s) 1, 2, and 10, the expression “can be” is indefinite insofar as the examiner is unclear as to whether the limitation following the expression “can be” are positively claimed. For purpose of examination, the examiner will interpret the limitation as - - is- -.
Claims 2-10 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himori (US 20140213055)

With regards to claim 1. (original) Himori disclose(s):
A plasma processing apparatus (figs 1-7) comprising: 
a processing chamber (12 [0024]) in which a sample (W [0027]) is processed by using plasma [0036]; a radio-frequency power supply (35) that supplies radio-frequency power for generating the plasma ([0030]); a sample table (14 [0030]) which is arranged in the processing chamber (12) and in which the sample (W) is mounted (see fig 1 for relationship between 14 and W); and a first DC power supply (56) which is electrically connected to the sample table (14) and which causes the sample table to generate a suction force ([0033]), wherein 

a ring-shaped member (18) that can be in contact with a lower surface of the sample (see 18 contacting lower part of W in fig 2) is provided outside the protruded portion (50), and 
in a state in which the sample is sucked to an upper surface of the protruded portion of the sample table (50), a space portion formed by the sample (W), the protruded portion (50), and the ring-shaped member (18) is sealed ([0041]).

With regards to claim 6. (currently amended) Himori disclose(s):
The plasma processing apparatus according to claim 1 , 
wherein the sample table (14) includes a level different portion (50) which protrudes from a lower portion (14) of the protruded portion and on which the ring-shaped member (18) is mounted, and 
a heater (see 62 in figs 1-2 [0034]) is provided inside a dielectric film (“insulating films 54a and 54b” [0033]) formed on a surface of the level different portion (50).

With regards to claim 7. (currently amended) Himori disclose(s):
The plasma processing apparatus according to claim 1 , 
further comprising: 
a gas introduction portion (see duct corresponding to 58) communicating with the space portion through a gap (14h) between the ring-shaped member (18) and the sample table (50), wherein
the cooling gas is introduced from the gas introduction portion (see 62 [0034]).

With regards to claim 9. (currently amended) Himori disclose(s):
The plasma processing apparatus according to claim 1 , 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang US 20140367047 A1

    PNG
    media_image1.png
    277
    410
    media_image1.png
    Greyscale

SUNG US 20200135527 A1

    PNG
    media_image2.png
    468
    526
    media_image2.png
    Greyscale

TANDO JP 2017183700 A

    PNG
    media_image3.png
    284
    377
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844